


Exhibit 10.2


BOARD OF DIRECTORS


RESTRICTED STOCK UNIT AWARD AGREEMENT
(ANNUAL)


pursuant to the


CLEARWIRE CORPORATION
2008 Stock Compensation Plan


* * * * *


Participant:
%%FIRST_NAME%-%%%MIDDLE_NAME%-%%%LAST_NAME%-%



Participant ID:    %%EMPLOYEE_IDENTIFIER%-%


Grant Date:        %%OPTION_DATE%-%


Vesting Start Date:     %%VEST_BASE_DATE%-%


Number of Restricted Stock Units Granted: %%TOTAL_SHARES_GRANTED%-%


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Clearwire
Corporation, a company organized in the State of Delaware (the “Company”), and
the Participant specified above, pursuant to the Clearwire Corporation 2008
Stock Compensation Plan as in effect and as amended from time to time (the
“Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant (this “Award”); and


WHEREAS, the Company has entered into an Agreement and Plan of Merger with
Sprint Nextel Corporation (“Sprint”) and Collie Acquisition Corp., dated
December 17, 2012, as may be amended from time to time (the “Merger Agreement”);


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.Acceptance of Award. This Award is subject to your timely acceptance in
accordance with this Section 1. Unless you accept this Award by the earlier of
three months following the Grant Date or the Effective Date of the Merger as
that term is defined in the Merger Agreement (the “Acceptance Deadline”), this
Award will be cancelled automatically, and you will have no further right under
this Agreement to any RSUs awarded under this Award. It is solely your
responsibility to take appropriate actions by the Acceptance Deadline to accept
this Award.






--------------------------------------------------------------------------------




2.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to this Award), all
of which terms and provisions are made a part of and incorporated in this
Agreement as if they were expressly set forth herein. Any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.


3.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by Section 10.12 of the Plan the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant's interest in the Company for any reason. The
Participant shall not have the rights of a stockholder in respect of the Shares
underlying this Award until such Shares are delivered to the Participant in
accordance with Section 5.


4.Vesting.


4.1 The RSUs subject to this Award shall become 100% vested on the first
anniversary of the Vesting Start Date specified above, provided the Participant
is then serving as a director of the Company and/or one of its Subsidiaries or
Affiliates.


4.2 If the Participant's service as a director of the Company and/or its
Subsidiaries or Affiliates terminates for any reason prior to the vesting of all
or any portion of the RSUs awarded under this Agreement, such unvested portion
of the RSUs shall immediately be cancelled and the Participant (and the
Participant's estate, designated beneficiary or other legal representative)
shall forfeit any rights or interests in and with respect to any such RSUs. The
Committee, in its sole discretion, may determine, prior to or within ninety (90)
days after the date of any such termination (including any termination due to
death, disability or retirement), that all or a portion of the Participant's
unvested RSUs shall not be so cancelled and forfeited.


5.Delivery of Common Stock. Subject to the terms of the Plan, if the RSUs
awarded by this Agreement become vested, the Company shall promptly distribute
to the Participant the number of Shares equal to the number of RSUs that are so
vested; provided that the Company may defer distribution of Shares to a date on
which the Participant is not subject to any Company “blackout” policy or other
trading restriction imposed by the Company; and provided, further, that any
distribution of Shares shall in any event be made by the date that is 2-1/2
months from the end of the calendar year in which the applicable RSUs vested. In
connection with the delivery of the Shares pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.


6.Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to such
Shares, provided that any such dividends or other distributions will be subject
to the same vesting requirements as the underlying RSUs and shall be paid at the
time the Shares are delivered pursuant to Section 5. If any dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the RSUs with respect to which they were paid.




--------------------------------------------------------------------------------




7.Withholding. The Participant shall be required to pay the Company an amount of
cash necessary to satisfy any withholding or other tax due from the Company with
respect to any RSUs. Alternatively, the Company may, but shall not be required
to, withhold from any other payment due to the Participant, including a number
of otherwise deliverable Shares with an aggregate Fair Market Value equal to the
minimum amount required to be withheld, in connection with the distribution of
Shares underlying the RSUs granted hereunder.


8.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


9.Acknowledgment of Participant. The grant of this Award does not entitle the
Participant to any benefit other than that granted under the Plan. Benefits
granted under the Plan are not part of the Participant's ordinary salary or
payments by the Company, and shall not be considered as part of such salary or
payments in the event of severance, redundancy or resignation. The Participant
understands and accepts that the benefits granted under the Plan are entirely at
the grace and discretion of the Company and that the Company retains the right
to amend or terminate the Plan at any time, at its sole discretion and without
notice.


10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.


11.Notices. Any notice that may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:


11.1 If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.
11.2 If such notice is to the Participant, at his or her address as shown on the
Company's records or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.


12.Compliance with Laws. The issuance of the RSUs and Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933,
the Exchange Act and the respective rules and regulations promulgated
thereunder), any relevant provision of gaming laws or regulations including any
registration, approval or action thereunder, and any other law or regulation
applicable thereto. The Company shall not be obligated to issue any of the RSUs
or Shares pursuant to this Agreement if such issuance would violate any such
requirements.


13.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.




--------------------------------------------------------------------------------




14.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.


17.Closing of the Sprint Transaction.


17.1 In accepting this AWARD, the Participant understands and agrees that
notwithstanding the provisions of ANY Severance Plan OF THE COMPANY, or any
other plan, program, policy, or OTHER agreement of the Company, the vesting of
the RSUs will not accelerate upon (i) the closing of the transactions (the
“Transactions”) contemplated by the MERGER AGREEMENT or (ii) any termination of
SERVICE related to such Transactions, except As Set forth IN SECTION 17.2.


17.2 Notwithstanding anything in this Agreement to the contrary, and pursuant to
the terms of the Merger Agreement and contingent on the Closing (as defined in
the Merger Agreement) of the Transactions, and to the extent this Award is
outstanding immediately prior to the Effective Time, a pro-rata portion of this
Award equal to the number of days the Participant was a member of the Board of
Directors for the period beginning on the Vesting Start Date and ending at the
Effective Time, divided by the number of days in this Award's vesting period,
shall be cancelled in exchange for the right to receive a lump-sum cash payment
equal to the product of (i) the Merger Consideration (as defined in the Merger
Agreement), without interest, and (ii) the number of shares of Class A Common
Stock subject to such pro-rata portion of this Award. Payment with respect to
such pro-rata portion of this Award shall be made as promptly as reasonably
practicable following the Effective Time (and in all events no later than ten
(10) Business Days after the Effective Time). Any remaining portion of this
Award shall be forfeited at the Effective Time.


18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the Grant Date specified above.


    
CLEARWIRE CORPORATION






--------------------------------------------------------------------------------




/s/ Erik E. Prusch
Erik E. Prusch
Chief Executive Officer




Dated:
 
 
 
 
 
PARTICIPANT:
 
 
 
 
IMPORTANT
PLEASE ACCEPT ELECTRONICALLY
 OR SIGN AND RETURN PROMPTLY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[NAME]
 



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.




